20-60788-rbk Doc#3 Filed 12/08/20 Entered 12/08/20 15:39:59 Main Document Pg 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

                                                    §
  In re:                                            §          Case No. 20-60788
  CATHEDRAL HOTEL GROUP, LP                         §                (Chapter 11)
                                                    §
          Debtor                                    §
                                                    §

                    DEBTOR’S MOTION FOR USE OF CASH COLLATERAL

  TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

          COMES NOW Cathedral Hotel Group, LP, Debtor herein, and files this Motion for Use

  of Cash Collateral, and in support thereof would show the following:

          1.       By this Motion, the Debtor seeks interim and final relief allowing it to use cash

  collateral in the continuing operation of its business.

                         JURISDICTION AND PROCEDURAL BACKGROUND

          2.       On December 8, 2020 (the “Petition Date”), Debtor filed a voluntary petition for

  relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United

  States Bankruptcy Court for the Western District of Texas, Waco Division (“Court”), thereby

  commencing this chapter 11 case (“Case”). Debtor continues in possession of its property and it

  is operating and managing its business as a debtor in possession pursuant to the provisions of 11

  U.S.C. §§ 1107(a) and 1108.

          3.       No trustee or examiner has been appointed in the Debtor’s Chapter 11 Case, nor

  has a creditors’ committee or other official committee been appointed pursuant to 11 U.S.C. §

  1102.

          4.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and 157.
20-60788-rbk Doc#3 Filed 12/08/20 Entered 12/08/20 15:39:59 Main Document Pg 2 of 11




  This Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper in this

  Court pursuant to 28 U.S.C. §§ 1408 and 1409.

          5.     The basis for the relief herein is primarily grounded in 11 U.S.C. §363

  Overview

          6.     Cathedral Hotel Group, LP owns and operates a Staybridge Suites Hotel in

  Cathedral City/Palm Springs, California. The hotel has 197 suites and was constructed in 2017.

          7.     Cathedral Hotel Group, LP constructed the hotel. The construction was funded in

  part with a loan from TH Commercial Investment Corp. in the amount of $19,750,000.00.

          8.     The original principal of the Debtor was Mohammed Nasr. Mr. Nasr incurred

  second and third lien financing from Rajesh, Ltd. and Total Financing, LLC in the amount of

  $1,000,000 and $1,200,000 respectively.

          9.     The first lien lender gave notice of default but did not foreclose on January 24,

  2019.

          10.    At some time prior to July 21, 2020, the first lien debt was transferred to SSHCOF

  III-PDOF IR-A CC, LLC (“Lender”).

          11.    On or about October 23, 2020 Rajesh, Ltd. and Total Financing, LLC assigned their

  debts to Kira Hospitality, LLC. Mohammed Nasr transferred his ownership interests in Cathedral

  Hotel Management Group, LLC, the general partner of the Debtor along with his limited

  partnership interest to Kira Hospitality, LLC.

          12.    On November 13, 2020, First American Title Insurance Company, the trustee under

  the Deed of Trust, posted the property for a foreclosure sale scheduled for December 9, 2020.

  Ironically, the foreclosure sale was to take place in Corona, California.
20-60788-rbk Doc#3 Filed 12/08/20 Entered 12/08/20 15:39:59 Main Document Pg 3 of 11




         13.     On December 4, 2020, California Gov. Gavin Newsom announced plans for a

  Regional Stay at Home Order that will apply if a California region had less than 15% hospital ICU

  availability. As of December 6, 2020, the Southern Region which includes Cathedral City had ICU

  availability of 10.3%. Under the new restrictions, hotels may provide accommodations for

  essential workers or provide housing solutions, including measures to protect homeless

  populations.

         Financial Information

         14.     The hotel’s EBITDA was $1.35 million in 2019 and projected EBITDA for 2020

  is $1.11 million. Using a 10% capitalization rate, this indicates a value of between $11.1-$13.5

  million. Management believes that heavy management fees are driving down EBITDA.

         15.     The Lender claims a debt in the amount of $23,178,133.33.

         Reasons for Filing Bankruptcy

         16.     The immediate cause of the bankruptcy was the foreclosure posting. The hotel had

  struggled for some time before the junior lienholders stepped in to assert control. The Covid-19

  pandemic added to the hotel’s burdens.


         Going Forward

         17.     The Debtor intends to reject the existing management contract and re-brand under

  a new “flag” which will reduce its operating expenses. Once the Debtor has stabilized operations,

  it intends to maintain the hotel’s business operations until the Covid crisis is contained. Given that

  a vaccine should be available in early 2021, the Debtor is hopeful that it can resume normal

  operations during 2021.

                            NECESSITY FOR REQUESTED RELIEF

         18.     Debtor generates Cash Collateral from the operation of its business when it rents
20-60788-rbk Doc#3 Filed 12/08/20 Entered 12/08/20 15:39:59 Main Document Pg 4 of 11




  rooms and performs related services. Until a plan of reorganization is confirmed in this case,

  Debtor must obtain approval for the use of the Cash Collateral. It is critical for Debtor to have

  access to its cash and other business property to continue to operate in the ordinary course of

  business and to pay normal operating expenses.

         19.       Debtor can meet its ongoing post-petition obligations only if it borrows funds

  post-petition or obtains authority for use of Cash Collateral. It believes the former will decrease

  the value of its business. Debtor believes the latter is preferable as it has generated multiple

  projections and believes it is able to cash flow post-petition if it has the funds available from or

  generated by its pre-petition cash collateral to pay its post-petition expenses. Thus, in order to

  continue operations as normal and to preserve the value of the estate pending confirmation of a

  plan of reorganization, Debtor needs immediate authority to use the Cash Collateral.

                  ARGUMENTS AND AUTHORITIES IN SUPPORT OF REQUEST
                  FOR TEMPORARY AND FINAL USE OF CASH COLLATERAL

         20.     Debtor requires immediate authority from the Court to use the Cash Collateral in

  the ordinary course of its business and on an interim basis until there is a final hearing on this

  Motion.

         21.     Debtor requests the authority to use cash collateral to operate its business.

         22.     Under 11 U.S.C. §363(c)(2), the Debtor may not use, sell, or lease the Cash

  Collateral without the Court’s authority or consent. Section 363(e) allows the Court to grant this

  authority upon the provision of adequate protection to the secured parties.

         23.     Debtor requires the continued authority to use Cash Collateral beyond the interim

  period in order to continue its business until a plan of reorganization can be confirmed. Debtor’s

  need to use the Cash Collateral will continue during the pendency of this bankruptcy case.

         24.     Debtor also requests that this Court schedule a hearing for final approval on the use
20-60788-rbk Doc#3 Filed 12/08/20 Entered 12/08/20 15:39:59 Main Document Pg 5 of 11




  of Cash Collateral, on notice to creditors and parties in interest, in the event an objection is filed

  to the terms of the interim order.

          25.     The immediate and temporary approval for the use of the Cash Collateral is

  consistent with (i) Bankruptcy Code requirements for maintaining the going concern of a debtor’s

  business operations; (ii) the law under 11 U.S.C. §§ 363 and 361 as to the use of cash collateral

  and adequate protection; and (iii) facilitating a successful reorganization under chapter 11 of the

  Bankruptcy Code.

          26.     The failure to authorize the immediate use of Cash Collateral on which the secured

  parties hold liens will result in a swift and significant deterioration of Debtor’s business. Failure

  to gain authority to use, sell, or lease such collateral will result in a cessation of Debtor’s business

  activities, which would expose Debtor to additional liability and would leave unsecured creditors

  with little hope of distribution in this case.

          27.     The Bankruptcy Code contemplates a debtor’s use of collateral during the

  reorganization of its business. Sections 102(1) and 363 of the Bankruptcy Code provide that

  collateral may be used upon notice and opportunity for a hearing appropriate in the particular

  circumstances. Relief may be authorized without an actual hearing if there is insufficient time

  available and adequate protection has been provided. 11 U.S.C. § 363(e). The combination of

  Debtor’s emergency needs to satisfy pending obligations and current operating needs, together

  with the provision of adequate protection are sufficient to authorize the interim use of the collateral

  as set forth herein.

          28.     Section 361 of the Bankruptcy Code sets forth various types of adequate protection

  which Debtor may provide:

          a.             making periodic cash payments to the extent that the creditor suffers a decrease
20-60788-rbk Doc#3 Filed 12/08/20 Entered 12/08/20 15:39:59 Main Document Pg 6 of 11




  in the value of its interest in such property;

          b.            granting replacement liens in collateral to compensate the creditor for any

  decrease in the value of the creditor’s interest in such property; or

          c.            granting other relief as will result in the realization of the indubitable equivalent

  of the creditor’s interest in collateral.

  Additionally, the presence of an equity cushion may be sufficient to provide adequate protection.

          29.     Debtor proposes to provide adequate protection to the parties with an interest in

  cash collateral in the following manner

          a.      The Debtor shall provide all creditors with an interest in cash collateral with a

  replacement lien upon assets obtained post-petition to the same extent, priority and validity as their

  pre-petition liens.

          b.      At the final hearing, the Debtor will provide for adequate protection payments

  during the pendency of the case in an amount sufficient to protect all parties with an interest in

  cash collateral from diminishment in the value of their collateral.

          30.     Debtor’s cash flow budget is attached hereto. Debtor requests permission to use

  Cash Collateral to fund the expenditures described on the budget. On an interim basis, Debtor

  proposes to grant replacement liens to the secured creditor. Debtor will propose specific adequate

  protection payments at the final hearing.

          WHEREFORE, Debtor requests that the Court authorize the use, sale, or lease of Cash

  Collateral on an interim basis and, upon setting and conducting a final hearing, issue a final order

  authorizing the use, sale, or lease of such cash collateral with the adequate protection to the secured

  parties as set forth herein; and grant any other and further relief to which Debtor is entitled.
20-60788-rbk Doc#3 Filed 12/08/20 Entered 12/08/20 15:39:59 Main Document Pg 7 of 11




                                               Respectfully Submitted,

                                               BARRON & NEWBURGER, P.C.
                                               7320 N. Mopac Expy, Suite 400
                                               Austin, Texas 78731
                                               (512) 649-3243
                                               (512) 476-9253 Facsimile

                                               /s/ Stephen Sather
                                               Stephen Sather
                                               State Bar No 17657520

                                               ATTORNEY FOR DEBTOR


                                CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on December 8, 2020, a true and correct copy of the
  above and foregoing Expedited Motion for Cash Collateral was served upon the parties on the
  attached Matrix by United States Mail, first class, postage prepaid, or by electronic transmission
  through the Court’s ECF noticing system to those parties-in-interest registered to receive such
  service.



                                                      /s/ Stephen Sather_____
                                                      Stephen Sather
           20-60788-rbk Doc#3 Filed 12/08/20 Entered 12/08/20 15:39:59 Main Document Pg 8 of 11
Label Matrix for local noticing       Cathedral Hotel Group, LP               U.S. BANKRUPTCY COURT
0542-6                                c/o Kira Hospitality, LLC               800 FRANKLIN AVE., SUITE 140
Case 20-60788-rbk                     415 S. 21st Street                      WACO, TX 76701-1934
Western District of Texas             Waco, TX 76706-2762
Waco
Tue Dec 8 15:10:42 CST 2020
BBG, Inc.                             Holiday Hospitality Franchising, Inc.   IHG Management (Maryland), LLC
8300 Douglass Avenue, Suite 600       c/o Corporate Law Department            8844 Columbia 100 Parkway
Dallas, TX 75225-5855                 Three Ravina Dr., Suite 100             Columbia, MD 21045-2135
                                      Atlanta, GA 30346-2121


SSHCOF III-PDOF IR-A CC, LLC          United States Trustee - WA12            Stephen W. Sather
c/o Lisa Wolgast                      United States Trustee                   Barron & Newburger, P.C.
Morris Manning Martin, LLP            903 San Jacinto Blvd, Suite 230         7320 N MoPac Expy
3343 Peachtree Rd. NE, Suite 1600     Austin, TX 78701-2450                   Suite 400
Atlanta, GA 30326-1044                                                        Austin, TX 78731

End of Label Matrix
Mailable recipients     8
Bypassed recipients     0
Total                   8
20-60788-rbk Doc#3
                CASHFiled
                    FLOW 12/08/20
                          STATEMENT Entered 12/08/20 15:39:59 Main Document Pg 9 of 11
                Location: 16890 SBS Cathedral City                   Budget
                                                        2020          2021
                                                        Total          01
                Occupancy %                                 57.0%         68.5%
                Rooms Available                            72,102         6,107
                Rooms Sold Statistics                      41,106         4,184
                Average Rate                                112.75       128.54
                Room Revenue                            4,634,763      537,817
                Total Revenue                           4,714,299      543,961
                Net Operating Profit                      955,005      139,640
                Net Operating Profit %                      20.3%         25.7%

               Cash from Operations
                Interest                                     283
                Income Tax                                     -
                Other                                          -
                Adjusted Net Profit                      954,722       139,640

               Adjustments to Net Income
                Depreciation                                    -

               Changes in Working Capital
                Notes Receivable                         108,999
                Net Notes Receivable                           -
                Inventory                                      -
                Prepaid Insurance                         10,377           505
                Prepaid Premium-Workmen's Comp            15,083         5,582
                Prepaid Sales Tax                              -
                Prepaid Other                             (2,484)       (1,537)
                Prepaids & Other Current Asset            22,976         4,549
                Accounts Payable Trade                     4,167
                One Commercial Card Clearing              (1,784)
                Accounts Payable-Accrual                       -
                Employee Reimbur Clearing Acct               473
                Accounting Fees Payable                        -
                Account Payable Reimbursables            (84,531)
                Accounts Payable Other                         -
                Incentive Mngt Fee Payable                 4,649         8,273
                Accounts Payable Billing                       -
                Management Fees Payable                    2,698         5,127
                Due To SCH                                     -
                Franchise Fees                             5,143
                Accounts Payable                         (69,186)       13,400
                Sales Tax-Hotel                              (80)
                Sales Tax-Restaurant                           -
                Sales Tax-Other                                -
                Accrued Use Tax                                -
                Other Taxes Payable                       (4,175)
                State Occupancy Tax                            -
                County Occupancy Tax                      (1,325)
                City Occupancy Tax                       (11,917)
                Telecommunication Tax                          -
20-60788-rbk Doc#3
               Sales / Filed  12/08/20
                       Other Taxes Payable Entered 12/08/20 15:39:59   Main Document
                                                                  (17,498)       -   Pg 10 of
               Accrued Salaries And Wages        11                (1,638)
                 Accrued Bonus                                 (67,467)
                 Accrued Payroll                               (69,105)          -
                 Employee Payroll Deductions                         -
                 State Tax-Settlements                               -
                 Unclaimed Checks                                    -
                 Accrued Insurances                                  -
                 Advance Guest/Franchisee Dep                 (100,556)
                 Accrued Vacation                                    -
                 Porterage                                           -
                 Refunds Due                                         -
                 Advance Guest Deposits                              -
                 Accr Non-Traditional                                -        150
                 Accrued Workmen's Comp                              -
                 Accrued Other                                  (7,876)
                 Other Accrued Expenses                       (108,432)       150
                 Total other accrued                                 -          -
                 IntraEntity BU System Balance                       -
                 IC-Due To/From CMH Amer Owned                       -
                 Due To/From IHG                                     -           -
                                                                     -
                Net Cash from Operations                             -
                                                               822,476     157,739

                Cash from Investments
                 CIP-Additions during Yr                       (25,708)
                 Total Fixed Assets                            (25,708)
                 Deferred Chrgs & Other Assets                       -           -
                 Other Reserves                                      -           -
                 Long Term Assets                                    -           -
                                                                     -
                Net Cash from Investments
                                                               (25,708)          -

                Cash from Financing
                 Capital Replacement Reserve                     41,433     21,758
                 Long Term Debt                                  41,433     21,758
                 Retained Earnings - Prior Year               1,671,696
                 Retained Earnings-Current Year              (1,671,696)
                 Retained Earnings                                    -          -
                 Deferred Credits & Other LT                          -
                 Capital Stock                                        -
                 Advances                                      (619,439)   (58,399)
                 Advances - Others                                    -
                 Capital Surplus                               (619,439)   (58,399)
                 Goodwill                                             -          -
                                                                      -
                Net Cash from Financing
                                                              (578,006)    (36,641)

                 Increase\(Decrease) in Cash                   218,763     121,099
                 House Fund                                                      -
20-60788-rbk Doc#3    Filed
               Legal Petty    12/08/20
                           Cash Fl     Entered 12/08/20 15:39:59 Main Document Pg 11 of
               Bank Account-Cash Pool        11               (24,982)
                Bank Account                                     -
                Credit Card Depository
                Bank Account
                Bank Account
                Bank Account
                Bank Account                              107,973
                Capital Reserve                               246
                                                                            -
                Beginning Cash                            180,576     399,340
                Ending Cash                               399,340     520,439

               Restricted Cash
                Less Capital Reserve Contributions               -     (21,758)
                Less Restricted Capital Reserve            (36,636)    (36,636)
                Less Required Minimum Balance             (147,750)   (147,750)
                House Funds                                 (2,300)     (2,300)
                Cash over/short accrued                          -
                Other Restricted Cash -3                         -
                Waterfall Requirements                           -

                Cash Available after Restrictions         212,654     311,994

               IHG Commitments
                 Less Intercompany due IHG                (125,000)   (125,000)
                 Less Management Fees                      (11,192)    (16,319)
                 Less Distribution Hold Back
                 Less Accounting Fees                       (2,955)     (2,955)
                 Less Incentive Mgmt Fees due IHG          (15,107)     (8,273)
                 Advance Wires
               Total Available Cash                        58,399     159,447
